 



Exhibit 10.04
GENELABS TECHNOLOGIES, INC.
2001 EMPLOYEE STOCK PURCHASE PLAN
Adopted by the Board of Directors on April 23, 2001
As amended December 19, 2005
1. ESTABLISHMENT OF PLAN
     The purpose of the Genelabs Technologies, Inc. 2001 Employee Stock Purchase
Plan (the “Plan”) is to grant options for purchase of common stock, no par value
(the “Common Stock”) of Genelabs Technologies, Inc. (the “Company”) to eligible
employees of the Company and its Subsidiaries (as hereinafter defined). For
purposes of this Plan, “Parent Corporation” and “Subsidiary” (collectively,
“Subsidiaries”) shall have the same meanings as “parent corporation” and
“subsidiary corporation” in Sections 424(e) and 424(f), respectively, of the
Internal Revenue Code of 1986, as amended (the “Code”). The Company intends the
Plan to qualify as an “employee stock purchase plan” under Section 423 of the
Code (including any amendments to or replacements of such Section), and the Plan
shall be so construed. Any term not expressly defined in the Plan but defined
for purposes of Section 423 of the Code shall have the same definition herein. A
total of 800,000 shares (after giving effect to the one-for-five stock split) of
the Company’s Common Stock are reserved for issuance under the Plan subject to
certain adjustments as provided under Section 14 of the Plan.
2. PURPOSE
     The purpose of the Plan is to provide employees of the Company and
Subsidiaries designated by the Board of Directors of the Company (the “Board”)
as eligible to participate in the Plan with a convenient means of acquiring an
equity interest in the Company through payroll deductions, to enhance such
employees’ sense of participation in the affairs of the Company and
Subsidiaries, and to provide an incentive for continued employment.
3. ADMINISTRATION
     This Plan shall be administered by the Administrator. For purposes of this
plan, the "Administrator” shall mean the Board, or if and to the extent the
Board does not administer the Plan, a committee appointed by the Board (the
“Committee”). If the Committee is not comprised of “disinterested persons”
(“Disinterested Persons”) as defined in Rule 16b-3(d) promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), at the time
the Company is registered under the Exchange Act, unless otherwise determined by
the Administrator, the Administrator shall appoint a Committee consisting of not
less than three (3) persons (who need not be members of the Board), each of whom
is a Disinterested Person. After registration of the Company under the Exchange
Act, unless otherwise determined by the Administrator or the Board, Committee
members who are not Disinterested Persons may not vote on any matters affecting
the administration of this Plan, but any such member may be counted for
determining the existence of a quorum at any meeting of the Committee. Subject
to the provisions of the Plan and the limitations of Section 423 of the Code or
any successor provision in the Code, all questions of interpretation or
application of the Plan shall be determined by the Administrator and its
decisions shall be final and binding upon all participants. Members of the Board
shall receive no compensation for their services in connection with the
administration of the Plan, other than standard fees as established from time to
time by the Board for services rendered by Board members serving on Board
committees. All expenses incurred in connection with the administration of the
Plan shall be paid by the Company.
4. ELIGIBILITY
     Any employee of the Company or the Subsidiaries is eligible to participate
in the Plan except the following:
      (a) employees who are not employed by the Company or Subsidiaries on the
day before the Offering Date (as hereinafter defined);
      (b) employees who are customarily employed for less than twenty (20) hours
per week;

1



--------------------------------------------------------------------------------



 



      (c) employees who are customarily employed for less than five (5) months
in a calendar year; or
      (d) employees who, together with any other person whose stock would be
attributed to such employee pursuant to Section 424(d) of the Code, own stock or
hold options to purchase stock or who, as a result of being granted an option
under the Plan with respect to such Offering Period, would own stock or hold
options to purchase stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Company or any of
its Subsidiaries.
5. OFFERING DATES
     The offering periods of the Plan (each, an “Offering Period”) shall be of
twenty-four (24) months duration commencing on January 1 and July 1 of each year
and ending on June 30 and December 31 of each year. Each Offering Period shall
consist of four (4) six-month purchase periods (individually, a “Purchase
Period”) during which payroll deductions of the participants are accumulated
under the Plan. The first business day of each Offering Period is referred to as
the "Offering Date.” The last business day of each Purchase Period is referred
to as the “Purchase Date.” Notwithstanding the foregoing, if the fair market
value of the Company’s Common Stock on any Purchase Date is equal to or is less
than such fair market value on an Offering Date, then the Offering Period(s) for
such Offering Date(s) shall immediately terminate and a new Offering Period
shall commence for those employees participating in such terminated Offering
Period(s) (See also Section 11(c) hereof). The Administrator shall have the
power to change the duration of Offering Periods or Purchase Periods with
respect to offerings without shareholder approval if such change is announced at
least fifteen (15) days prior to the scheduled beginning of the first Offering
Period or Purchase Period to be affected.
6. PARTICIPATION IN THE PLAN
     Eligible employees may become participants in an Offering Period under the
Plan upon the commencement of the next Purchase Period after satisfying the
eligibility requirements by delivering a subscription agreement to the Company’s
or Subsidiary’s (whichever employs such employee) Treasury Department (the
“Treasury Department”) not later than the business day before such Offering
Period begins unless an earlier time for filing the subscription agreement
authorizing payroll deductions is set by the Administrator for all eligible
employees with respect to a given Offering Period. An eligible employee who does
not deliver a subscription agreement to the Treasury Department by such date
after becoming eligible to participate in such Offering Period shall not
participate in that Offering Period or any subsequent Offering Period unless
such employee enrolls in the Plan by filing a subscription agreement with the
Treasury Department not later than the business day preceding the beginning of a
subsequent Offering Period. Once an employee becomes a participant in an
Offering Period, such employee will automatically participate in the next
Offering Period unless the employee withdraws from the Plan or terminates
further participation in a Purchase Period as set forth in Section 11 hereof.
Such participant is not required to file any additional subscription agreement
in order to continue participation in the Plan.
7. GRANT OF OPTION ON ENROLLMENT
     Enrollment by an eligible employee in the Plan with respect to an Offering
Period will constitute the grant (as of the Offering Date) by the Company to
such employee of an option to purchase on the Purchase Date up to that number of
shares of Common Stock of the Company determined by dividing the amount
accumulated in such employee’s payroll deduction account during such Purchase
Period by the lesser of (i) eighty-five percent (85%) of the fair market value
of a share of the Company’s Common Stock on the Offering Date or
(ii) eighty-five percent (85%) of the fair market value of a share of the
Company’s Common Stock on the Purchase Date; provided, however, that the number
of shares of the Company’s Common Stock subject to any option granted pursuant
to this Plan shall not exceed the limitations provided under Sections 10(a) and
10(b) below. Fair market value of a share of the Company’s Common Stock shall be
determined as provided in Section 8 hereof.
     8. PURCHASE PRICE
     The purchase price per share at which a share of Common Stock will be sold
during any Offering Period shall be eighty-five percent (85%) of the lesser of:

2



--------------------------------------------------------------------------------



 



  (a)   The fair market value on the Offering Date; or     (b)   The fair market
value on the Purchase Date.

     For purposes of the Plan, the term “fair market value” on a given date
shall mean the closing price from the previous day’s trading of a share of the
Company’s Common Stock as reported on the National Association of Securities
Dealers Automated Quotation (“Nasdaq”) System or such other system or exchange
to which the shares of the Company’s Common Stock are admitted to trading or
quotation, as determined by the Administrator.
9. PAYMENT OF PURCHASE PRICE; CHANGES IN PAYROLL DEDUCTIONS; ISSUANCE OF SHARES
     (a) The purchase price of the shares is accumulated by regular payroll
deductions made during each Purchase Period. The deductions are made as a
percentage of the participant’s compensation in one percent (1%) increments not
less than one percent (1%) nor greater than fifteen percent (15%), not to exceed
$25,000 per year or such other limit set by the Administrator. Compensation
shall mean all cash compensation including, but not limited to, base salary,
wages, commissions, overtime, shift premiums and bonuses, plus draws against
commissions; provided, however, that for purposes of determining a participant’s
compensation, any election by such participant to reduce his or her regular cash
remuneration under Sections 125 or 401(k) of the Code shall be treated as if the
participant did not make such election. Payroll deductions shall commence on the
first payday following the Offering Date and shall continue to the end of the
Purchase Period unless sooner altered or terminated as provided in the Plan.
     (b) A participant may decrease (but not increase) the rate of payroll
deductions during a Purchase Period by filing with the Treasury Department a new
authorization for payroll deductions, in which case the new rate shall become
effective for the next payroll period commencing more than fifteen (15) days
after the Treasury Department’s receipt of the authorization and shall continue
for the remainder of the Purchase Period unless changed as described below. Such
change in the rate of payroll deductions may be made at any time during a
Purchase Period, but not more than one change may be made effective during any
Purchase Period. A participant may increase or decrease the rate of payroll
deductions for any subsequent Purchase Period by filing with the Treasury
Department a new authorization for payroll deductions not later than the
business day before the beginning of such Purchase Period. An increase or
decrease in a participant’s payroll deduction does not start a new Offering
Period.
     (c) All payroll deductions made for a participant are credited to his or
her account under the Plan and are deposited with the general funds of the
Company. No interest accrues on the payroll deductions. All payroll deductions
received or held by the Company or a Subsidiary, respectively, may be used by
the Company or a Subsidiary, respectively, for any corporate purposes, and
neither the Company nor a Subsidiary shall be obligated to segregate such
payroll deductions.
     (d) On each Purchase Date, so long as the Plan remains in effect and
provided that the participant has not submitted a signed and completed
withdrawal form before that date which notifies the Company or a Subsidiary,
respectively, that the participant wishes to withdraw from that Purchase Period
under the Plan and have all payroll deductions accumulated in the account
maintained on behalf of the participant as of that date returned to the
participant, the Company shall apply the funds then in the participant’s account
to the purchase of whole shares of Common Stock reserved under the option
granted to such participant with respect to the Purchase Period to the extent
that such option is exercisable on the Purchase Date. The purchase price per
share shall be as specified in Section 8 of the Plan. Any cash remaining in a
participant’s account after such purchase of shares shall be refunded to such
participant in cash, without interest; provided, however, that any amount
remaining in such participant’s account on a Purchase Date which is less than
the amount necessary to purchase a full share of Common Stock of the Company
shall be carried forward, without interest, into the next Purchase Period. In
the event that the Plan has been oversubscribed, all funds not used to purchase
shares on the Purchase Date shall be returned to the participant, without
interest. No Common Stock shall be purchased on a Purchase Date on behalf of any
employee whose participation in the Plan has terminated prior to such Purchase
Date.
     (e) As promptly as practicable after the Purchase Date, the Company shall
arrange the delivery to each participant of a certificate representing the
shares purchased upon exercise of his or her option; provided, however, that the
Administrator may deliver certificates to a broker or brokers that hold such
certificate in a street name for the benefit of each such participant.

3



--------------------------------------------------------------------------------



 



     (f) During a participant’s lifetime, such participant’s option to purchase
shares hereunder is exercisable only by him or her. The participant will have no
interest or voting right in shares covered by his or her option until such
option has been exercised. Shares to be delivered to a participant under the
Plan will be registered in the name of the participant or in the name of the
participant and his or her spouse.
10. LIMITATIONS ON SHARES TO BE PURCHASED
     (a) No employee shall be entitled to purchase stock under the Plan at a
rate which, when aggregated with his or her rights to purchase stock under all
other employee stock purchase plans of the Company or any Subsidiary, exceeds
$25,000 in fair market value, determined as of the Offering Date (or such other
limit as may be imposed by the Code) for each calendar year in which the
employee participates in the Plan.
     (b) No employee shall be entitled to purchase more than the Maximum Share
Amount (as defined below) on any single Purchase Date. Not less than thirty
(30) days prior to the commencement of any Purchase Period, the Administrator
may, in its sole discretion, set a maximum number of shares which may be
purchased by any employee at any single Purchase Date (hereinafter the “Maximum
Share Amount”). If a new Maximum Share Amount is set, then all participants must
be notified of such Maximum Share Amount not less than fifteen (15) days prior
to the commencement of the next Purchase Period. Once the Maximum Share Amount
is set, it shall continue to apply with respect to all succeeding Purchase Dates
and Purchase Periods unless revised by the Administrator as set forth above.
     (c) If the number of shares to be purchased on a Purchase Date by all
employees participating in the Plan exceeds the number of shares then available
for issuance under the Plan, the Company will make a pro rata allocation of the
remaining shares in as uniform a manner as shall be practicable and as the
Administrator shall determine to be equitable. In such event, the Company shall
give written notice of such reduction of the number of shares to be purchased
under a participant’s option to each participant affected thereby.
     (d) Subject to the provisions of Section 9(d) hereof, any payroll
deductions accumulated in a participant’s account which are not used to purchase
stock due to the limitations in this Section 10 shall be returned to the
participant as soon as practicable after the end of the Purchase Period, without
interest.
11. WITHDRAWAL
     (a) Each participant may withdraw from a Purchase Period under the Plan by
signing and delivering to the Treasury Department notice on a form provided for
such purpose. Such withdrawal may be elected at any time at least fifteen
(15) days prior to the end of a Purchase Period.
     (b) Upon withdrawal from the Plan, the accumulated payroll deductions shall
be returned to the withdrawn participant, without interest, and his or her
interest in the Plan shall terminate. In the event a participant voluntarily
elects to withdraw from the Plan, he or she may not resume his or her
participation in the Plan during the same Purchase Period, but he or she may
participate in any Purchase Period under the Plan which commences on a date
subsequent to such withdrawal by filing a new authorization for payroll
deductions in the same manner as set forth above for initial participation in
the Plan.
     (c) For an Offering Period in which a participant is enrolled, if the fair
market value of the Company’s Common Stock on the Purchase Date is less than it
was on the Offering Date, the Company will automatically enroll such participant
in the subsequent Offering Period. A participant does not need to file any forms
with the Company to automatically be enrolled in the subsequent Offering Period.
12. TERMINATION OF EMPLOYMENT
     Termination of a participant’s employment for any reason, including
retirement, death or the failure of a participant to remain an eligible
employee, immediately terminates his or her participation in the Plan. In such
event, the payroll deductions credited to the participant’s account will be
returned to him or her or, in the case of his or her death, to his or her legal
representative, without interest. For purposes of this Section 12, an employee
will not be deemed to have terminated employment or failed to remain in the
continuous employ of the Company in the case of sick leave, military leave, or
any other leave of

4



--------------------------------------------------------------------------------



 



absence approved by the Administrator; provided, however, that such leave is for
a period of not more than ninety (90) days or reemployment upon the expiration
of such leave is guaranteed by contract or statute.
13. RETURN OF PAYROLL DEDUCTIONS
     In the event a participant’s interest in the Plan is terminated by
withdrawal, termination of employment or otherwise, or in the event the Plan is
terminated by the Administrator, the Company shall promptly deliver to the
participant all payroll deductions credited to his or her account. No interest
shall accrue on the payroll deductions of a participant in the Plan.
14. CAPITAL CHANGES; CHANGE IN CONTROL
     Subject to any required action by the shareholders of the Company, the
number of shares of Common Stock covered by each option under the Plan which has
not yet been exercised and the number of shares of Common Stock which have been
authorized for issuance under the Plan but have not yet been placed under option
(collectively, the “Reserves”), as well as the price per share of Common Stock
covered by each option under the Plan which has not yet been exercised, shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a stock split or the payment of a stock
dividend (but only on the Common Stock) or any other increase or decrease in the
number of shares of Common Stock effected without receipt of consideration by
the Company; provided, however, that conversion of any convertible securities of
the Company shall not be deemed to have been “effected without receipt of
consideration.” Such adjustment shall be made by the Administrator, whose
determination shall be final, binding and conclusive. Except as expressly
provided herein, no issue by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares of Common Stock subject to an option.
     In the event of a Change in Control of the Company, the Offering Periods
shall terminate on such date as determined by the Administrator and all payroll
deductions on such date shall be used to purchase such number of applicable
shares of Common Stock unless otherwise provided by the Administrator. For
purposes of this Plan, “Change in Control” means a change in the ownership or
control of the Company, effected through any of the following events:
      (a) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company; any trustee or other fiduciary holding
securities under an employee benefit plan of the Company; or any company owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of Common Stock of the Company) is or
becomes, after the Effective Date (as defined in Section 25 hereof), the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company (not including in the securities
beneficially owned by such person any securities acquired directly from the
Company or its affiliates) representing twenty-five percent (25%) or more of the
combined voting power of the Company’s then outstanding securities;
      (b) during any period of two consecutive years (not including any period
prior to the Effective Date), individuals who at the beginning of such period
constitute the Board, and any new director (other than a director designated by
a person who has entered into an agreement with the Company to effect a
transaction described in clause (a), (c) or (d) of this definition) whose
election by the Board or nomination for election by the Company’s shareholders
was approved by a vote of at least two thirds (2/3) of the directors then still
in office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority thereof;
      (c) the shareholders of the Company approve a merger or consolidation of
the Company with any other corporation, other than (A) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, at least sixty
percent (60%) of the combined voting power of the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no person
acquires more than fifty percent (50%) of the combined voting power of the
Company’s then outstanding securities; or

5



--------------------------------------------------------------------------------



 



      (d) the shareholders of the Company approve a plan of complete liquidation
of the Company or an agreement for the sale or disposition by the Company of all
or substantially all of the Company’s assets.
     The Administrator may, if it so determines in the exercise of its sole
discretion, also make provision for adjusting the Reserves, as well as the price
per share of Common Stock covered by each outstanding option, in the event that
the Company effects one or more reorganizations, recapitalizations, rights
offerings or other increases or reductions of shares of its outstanding Common
Stock, or in the event of the Company being consolidated with or merged into any
other corporation.
15. NONASSIGNABILITY
     Neither payroll deductions credited to a participant’s account nor any
rights with regard to the exercise of an option or to receive shares under the
Plan may be assigned, transferred, pledged or otherwise disposed of in any way
(other than by will, the laws of descent and distribution or as provided in
Section 22 hereof) by the participant. Any such attempt at assignment, transfer,
pledge or other disposition shall be without effect.
16. REPORTS
     Individual accounts will be maintained for each participant in the Plan.
Each participant shall receive promptly after the end of each Purchase Period a
report of his or her account setting forth the total payroll deductions
accumulated, the number of shares purchased, the per share price thereof and the
remaining cash balance, if any, carried forward to the next Purchase Period.
17. NOTICE OF DISPOSITION
     Each participant shall notify the Company if the participant disposes of
any of the shares of Common Stock purchased in any Purchase Period pursuant to
this Plan if such disposition occurs within two years from the Offering Date or
within one year from the Purchase Date on which such shares were purchased (the
“Notice Period”). Unless such participant is disposing of any of such shares
during the Notice Period, such participant shall keep the certificates
representing such shares in his or her name (and not in the name of a nominee)
during the Notice Period. The Company may, at any time during the Notice Period,
place a legend or legends on any certificate representing shares acquired
pursuant to the Plan requesting the Company’s transfer agent to notify the
Company of any transfer of the shares. The obligation of the participant to
provide such notice shall continue notwithstanding the placement of any such
legend on the certificates.
18. NO RIGHTS TO CONTINUED EMPLOYMENT
     Neither this Plan nor the grant of any option hereunder shall confer any
right on any employee to remain in the employ of the Company or any Subsidiary,
or restrict the right of the Company or any Subsidiary to terminate such
employee’s employment.
19. EQUAL RIGHTS AND PRIVILEGES
     All eligible employees shall have equal rights and privileges with respect
to the Plan so that the Plan qualifies as an “employee stock purchase plan”
within the meaning of Section 423 or any successor provision of the Code and the
related regulations. Any provision of the Plan which is inconsistent with
Section 423 or any successor provision of the Code shall, without further act or
amendment by the Company or the Administrator, be reformed to comply with the
requirements of Section 423. This Section 19 shall take precedence over all
other provisions in the Plan.
20. NOTICES
     All notices or other communications by a participant to the Company under
or in connection with the Plan shall be deemed to have been duly given when
received in the form specified by the Company at the location, or by the person,
designated by the Company for the receipt thereof.

6



--------------------------------------------------------------------------------



 



21. SHAREHOLDER APPROVAL OF AMENDMENTS
     Any required approval by the shareholders of the Company shall be solicited
substantially in accordance with Section 14(a) of the Exchange Act, and the
rules and regulations promulgated thereunder. Such approval of an amendment
shall be solicited at or prior to the first annual meeting of shareholders held
subsequent to the grant of an option under the Plan to an employee of the
Company. If such shareholder approval is obtained at a duly held shareholders’
meeting, it must be obtained by a majority of all of the outstanding shares of
the Company, or if such shareholder approval is obtained by written consent, it
must be obtained by a majority of all shareholders of the Company; provided,
however, that approval at a meeting or by written consent may be obtained by a
lesser degree of shareholder approval if the Administrator determines, in its
discretion after consultation with the Company’s legal counsel, that such lesser
degree of shareholder approval will comply with all applicable laws and will not
adversely affect the qualification of the Plan under Section 423 of the Code or
Rule 16b-3 promulgated under the Exchange Act (“Rule 16b-3”).
22. DESIGNATION OF BENEFICIARY
     (a) A participant may file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the participant’s account under the
Plan in the event of such participant’s death subsequent to the end of a
Purchase Period but prior to delivery to him or her of such shares and cash. In
addition, a participant may file a written designation of a beneficiary who is
to receive any cash from the participant’s account under the Plan in the event
of such participant’s death prior to a Purchase Date.
     (b) Such designation of beneficiary may be changed by the participant at
any time by written notice. In the event of the death of a participant and in
the absence of a beneficiary validly designated under the Plan who is living at
the time of such participant’s death, the Company shall deliver such shares or
cash to the executor or administrator of the estate of the participant, or if no
such executor or administrator has been appointed (to the knowledge of the
Company), the Company, in its discretion, may deliver such shares or cash to the
spouse or to any one or more dependents or relatives of the participant, or if
no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate.
23. CONDITIONS UPON ISSUANCE OF SHARES; LIMITATION ON SALE OF SHARES
     Shares shall not be issued with respect to an option unless the exercise of
such option and the issuance and delivery of such shares pursuant thereto shall
comply with all applicable provisions of law, domestic or foreign, including,
without limitation, the Securities Act of 1933, as amended, the Exchange Act,
the rules and regulations promulgated thereunder, and the requirements of any
stock exchange upon which the shares may then be listed, and shall be further
subject to the approval of counsel for the Company with respect to such
compliance.
24. APPLICABLE LAW
     The Plan shall be governed by the substantive laws (excluding the conflict
of laws rules) of the State of California.
25. AMENDMENT OR TERMINATION OF THE PLAN
     This Plan shall be effective April 23, 2001 (the “Effective Date”), subject
to approval by the shareholders of the Company within twelve (12) months after
the date the Plan is adopted by the Board and the Plan shall continue until the
earlier to occur of termination by the Administrator, issuance of all of the
shares of Common Stock reserved for issuance under the Plan, or ten (10) years
from the adoption of the Plan by the Board. No purchase of shares of Common
Stock pursuant to the Plan shall occur prior to such shareholder approval.
     The Administrator may at any time amend or terminate the Plan, except that
any such termination cannot affect options previously granted under the Plan,
nor may any amendment make any change in an option previously granted which
would adversely affect the right of any participant without such participant’s
consent, nor may any amendment be made without approval of the shareholders of
the Company obtained in accordance with Section 21 hereof within 12 months of
the adoption of such amendment (or earlier if required by Section 21) if such
amendment would:

7



--------------------------------------------------------------------------------



 



     (a) increase the number of shares that may be issued under the Plan;
     (b) change the designation of the employees (or class of employees)
eligible for participation in the Plan; or
     (c) constitute an amendment for which shareholder approval is required in
order to comply with Rule 16b-3 (or any successor rule) of the Exchange Act.

8